 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRADY HARRIS,                                       No. 2:16-cv-0830 TLN DB P
12                        Plaintiff,
13            v.                                          ORDER
14    JEFF MACOMBER, et al.,
15                        Defendants.
16

17          On September 19, 2019, the court issued an order granting the motion to compel of

18   defendants D. Calderon, E. Cervantes, M. Fong, T. Fuller, J. Munoz, K. Rose, M. Thompson and

19   S. Williamson. (ECF No. 66). On September 23, 2019, defendants filed a request for

20   clarification of the court’s order. (ECF No. 68). The clarification request asks whether the

21   court’s grant of its motion to compel includes requiring plaintiff to produce responses to

22   defendants’ requests for production (“RFPs”). (See id.).

23          The court’s grant of defendants’ motion to compel issued September 19, 2019 (ECF No.

24   66) includes defendants’ interrogatory requests as well as defendants’ requests for production.

25   Therefore, with respect to responding to defendants’ RFPs, as with defendants’ interrogatory

26   requests, plaintiff is to respond to each RFP as specifically and directly as possible. If plaintiff is

27   unable to produce the items requested, he must state as much and indicate with specificity why he

28   is unable to do so. General, non-specific and/or blanket responses are discouraged.
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The court’s September 19, 2019, order (ECF No. 66) granting defendants’ September

 3   28, 2018, motion to compel includes defendants’ requests for production as well as defendants’

 4   interrogatory requests;

 5           2. Within forty-five days of September 19, 2019, plaintiff shall provide complete

 6   responses to defendants’ outstanding requests for production. Absent exigent circumstances, a

 7   request for an extension of time to comply with this order will not be granted;

 8           3. Upon receipt of this order, defense counsel Annakarina De La Torre-Fennell shall

 9   send plaintiff new copies of defendants’ requests for production that are currently at issue in order

10   to eliminate any confusion regarding which of them remain to be properly answered by plaintiff,

11   and

12           4. The discovery and dispositive motion deadlines stated in the court’s September 19,

13   2019 order (ECF No. 66) remain in effect.

14   Dated: September 24, 2019

15

16

17

18   DLB:13
     DB/ORDERS.ORDERS.PRISONER.CIVIL RIGHTS/harr0830.mtc.misc
19

20
21

22

23

24

25

26
27

28
                                                                2
